 

Exhibit 10.3

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

 

OPTION AGREEMENT

This Option Agreement (this “Agreement”) is made and entered into as of July 16,
2019 (the “Effective Date”), by and among Arvinas Operations, Inc., a Delaware
corporation (“Arvinas”), Bayer CropScience LP, a Delaware limited partnership
(“Bayer”), and Protag LLC, a Delaware limited liability company (“Company”)
(Arvinas and Bayer, collectively with the Company, the “Parties” and each
individually, a “Party”).

RECITALS

WHEREAS, the Parties entered into that certain Commitment Agreement, dated as of
June 3, 2019 (as amended, restated and/or otherwise modified from time to time,
the “Commitment Agreement”), pursuant to which the parties thereto have agreed
to take certain actions in connection with the formation, funding and operation
of the Company; and

WHEREAS, as a condition to the Closing (as defined in the Commitment Agreement),
the Parties are required to enter into this Agreement, pursuant to which the
Company will provide certain procedures for, and preferential rights relating
to, the Transfer of certain Company Products Researched, Developed and
Commercialized by the Company to Bayer.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

Article I
DEFINITIONS

The following terms will have the following meanings:

1.1Certain Definitions.  For purposes of this Agreement, the following terms
will have the meanings set forth in this Article I.  Any capitalized term used
but not defined herein will have the meanings set forth in that certain Amended
and Restated Limited Liability Agreement of the Company dated as of July 16,
2019 (as amended, restated and/or otherwise modified from time to time, the “LLC
Agreement”), or the Commitment Agreement.

“Applicable Field” means the sub-field of the Field in which a Company Product
will be and is Researched, Developed, Manufactured, used and Commercialized by
or on behalf of Company or any of its Affiliates.

“Applicable Managers” means: (a) if Bayer is a Bidding Party, a majority of the
Managers other than the Bidding Party Managers (in which case the Bidding Party
Managers will be deemed Conflicted Managers for purposes of the applicable
Product Transfer); provided, however, that the Bidding Party Managers will no
longer be deemed Conflicted Managers (and the Bidding Party will thereafter be
deemed a Non-Bidding Party) following the Bidding Party’s Formal Withdrawal with
respect to such Product Transfer; or (b) if Bayer is a Non-Bidding Party, a
majority of all of the Managers (including the Requisite Approval if required by
the LLC Agreement).

- 1 -

 

--------------------------------------------------------------------------------

 

“Baseball Arbitration” means the arbitration procedures for resolving a dispute
as provided for in Exhibit A.

“Bid” means a Solicited Bid or an Unsolicited Bid, as applicable. A Bid will
also include any amended Bid provided by a Person from time to time.

“Bidding Party” means Bayer if it or one of its Affiliates has provided a Bid
for a Company Product; provided, however, that Bayer will no longer be
considered a Bidding Party following its delivery of a Formal Withdrawal.

“Bidding Party Managers” means the Managers designated by the Bidding Party.

“Bidding Process” means the bidding process for a Product Transfer as
contemplated by Section 2.6.

“Field” means any and all agricultural purposes.

“[**] Candidate” means a Company Product that is a Second Stage Product.

“Formal Withdrawal” means, with respect to a Product Transfer, written
notification to the Company and Arvinas signed by an authorized Representative
of the Bidding Party which certifies that the Bidding Party no longer has any
intent to participate in such Product Transfer process and withdraws from such
Product Transfer process in its entirety.

“Investor” means each of Arvinas and Bayer.

“Last Matching Right” means the right of Bayer to submit to the Company a final
Bid, which Bid shall be binding upon Bayer, within [**] after the receipt by
Bayer of the Superior Bid Notice. [**].

“Licensed Field” means all or a sub-field of the Applicable Field for a specific
Company Product in which such Company Product will be Researched and Developed
(if applicable based on the stage of the Company Product at the time the
corresponding Product Transfer Agreement is executed), Manufactured, used and/or
Commercialized by the Product Transferee under such Product Transfer Agreement.

“Non-Bidding Party” means Bayer if it has not provided a Bid for a Company
Product.

“Product Rights” means Bayer’s preferential rights with respect to Product
Transfers of Company Products as provided for in this Agreement.

“Product Transfer” means a transaction pursuant to which a Company Product is
(or would be) Transferred to a Person (other than to the Company or to a Company
Subsidiary).

“Product Transfer Agreement” means the agreement between the Company and a
Product Transferee to effect a Product Transfer.

“Product Transferee” means the Person that is the counterparty to a Product
Transfer Agreement (other than the Company or a Company Subsidiary, as
applicable).

“Relevant Experience” means experience with valuing agricultural products and
licensing transactions involving agricultural products, which may include
experience relevant to the determination of risks and costs associated with the
Research, Development and Commercialization of agricultural products.

- 2 -



--------------------------------------------------------------------------------

 

“ROFN Triggering Event” means (a) a Transfer Determination, or (b) the receipt
of an Unsolicited Bid from a Third Party that is determined to be a Qualifying
Offer pursuant to Section 2.4.

“Solicited Bid” means a bid (a) by a Person in connection with a Bidding Process
for a Product, or (b) by Bayer pursuant to the exercise of Bayer’s rights under
Section 2.5.

“Superior Bid” means the Bid for a Company Product that provides the most
advantageous terms to the Company as determined by the Applicable Managers.

“Superior Bid Notice” means a written notice of the determination of the
Superior Bid for a Company Product, together with the material terms of such
Superior Bid.

“Third Party” means any Person other than the Company, an Investor or any
Affiliate of the Company or such Investor.

“Transfer” means a license of the exclusive right to Research, Develop,
Manufacture, use and/or Commercialize, as applicable, a Company Product.

“Transfer Determination” means a decision by the Board to begin a Bidding
Process with respect to a Company Product.

“Unsolicited Bid” means a bid for a Company Product that is not a Solicited Bid.

“Valuation Firm” means a reputable investment banking firm (or a Person with
expertise in providing valuations) with the Relevant Experience to the extent
reasonably practicable. The Valuation Firm will be selected by the Applicable
Managers and is required to be independent from any Party and/or any of its
Affiliates unless otherwise approved by the Board (including the Requisite
Approval).

“Winning Bid” means the Superior Bid for a Product Transfer that is finally
determined to be accepted by the Applicable Managers.

The following terms will have the meanings defined in the Section or Exhibit
indicated. Unless otherwise noted, the indicated Section or Exhibit refers to
the appropriate Section or Exhibit of this Agreement.

 

Agreement

Introduction

Antitrust Authority

Exhibit B

Antitrust Approval

Exhibit B

Antitrust Condition

Exhibit B

Antitrust Filing

Exhibit B

Antitrust Law

Exhibit B

Arvinas

Introduction

Baseball Expert

Exhibit A

Bayer

Introduction

Bayer Solicited Bid Notice

Section 2.5(b)

Bayer Unsolicited Bid Notice

Section 2.3

Bid Package

Section 2.5(a)

Commitment Agreement

Introduction

Company

Introduction

- 3 -



--------------------------------------------------------------------------------

 

Company Product

Section 1.21 of the Arvinas IP Contribution Agreement and the Bayer IP
Contribution Agreement

Counterparty

Exhibit B

Effective Date

Introduction

Exclusive Field

Section 2.8

[**] Candidate Notice

Section 2.1(a)

Filing Party

Exhibit B

FMV

Section 2.5(b)(i)(A)

FMV Bid Period

Section 2.5(b)(i)(A)

FMV Report

Section 2.5(b)(i)(A)

JAMS

Exhibit A

LLC Agreement

Introduction

LM Superior Bid

Section 2.5(b)(i)(A)

Minimum Offer Terms

Section 2.2

Party or Parties

Introduction

Product Closing

Section 2.7

QOFMV

Section 2.5(b)(i)(A)

Qualifying Offer

Section 2.2

Required FMV Terms

Section 2.5(b)(i)(A)

Revised FMV Bid

Section 2.5(b)(i)(A)

ROFN Period

Section 2.5(b)

ROFN Trigger Notice

Section 2.5(a)

Second Stage Product

Section 1.1 of the Commitment Agreement

Submission Date

Section 2.6(a)

Term

Section 1.01 of the LLC Agreement

Third Party Valuation

Section 2.5(b)(i)(A)

Transfer Determination

Section 2.1(a)

Winning Bidder

Section 2.7

 

Article II

2.1Determination of [**] Candidate and Timing of Product Transfers.  

(a)On a Company Product-by-Company Product basis, the Company will promptly
(and, in any event, within [**]) notify the Board of any Company Product that
the Company reasonably believes is a [**] Candidate.  In connection with such
notification, the Company will provide the Board with a complete set of
supporting data related to such Company Product that the Company has identified
as a potential [**] Candidate.  The Board will determine whether the Company
Product is a [**] Candidate.  If the Board determines that such Company Product
is not a [**] Candidate, then the Company will continue to conduct additional
Research and Development activities with respect to such Company Product.  If
the Board determines that such Company Product is a [**] Candidate, the Board
will promptly (and in any event, within [**]) provide a written notice to the
Investors that such Company Product is a [**] Candidate (a “[**] Candidate
Notice”).  The [**] Candidate Notice will include whether (i) the Board has
determined to continue Research, Development and Commercialization of such
Company Product, or (ii) whether the Board has made a Transfer Determination
with respect to such Company Product and therefore such Company Product will be
subject to the Product Rights (and therefore such [**] Candidate Notice will
also be a ROFN Trigger Notice).  If the Board has provided a [**] Candidate
Notice in which the Board had determined to continue Research, Development and
Commercialization of such Company Product, and the Board subsequently makes a
Transfer Determination with respect to such Company Product, the Company will
provide the Investors with a ROFN Trigger Notice.  

- 4 -



--------------------------------------------------------------------------------

 

(b)Notwithstanding the foregoing, the Board will from time to time discuss and
consider the appropriate timing of potential Product Transfers to optimize the
aggregate return on investment for the Members in their capacities as such, and
whether to make a Transfer Determination with respect to a Company
Product.  Without limiting the foregoing, the Board will discuss and consider a
potential Product Transfer as promptly as possible in anticipation of and
following: (i) the achievement of [**] Candidate status of a Company Product (or
earlier at the discretion of the Board); and (ii) an Unsolicited Bid from any
Person for such Company Product.  If the Board makes a Transfer Determination
with respect to a Company Product, the Company will provide the Investors with a
ROFN Trigger Notice.

2.2Minimum Offer Terms; Qualifying Offers.  Bayer agrees to only make Bids in
good faith and all Bids will be in writing addressed to the Company. To the
extent reasonably practicable prior to any Solicited Bid (or, with the approval
of the Applicable Managers, following any Unsolicited Bid), the Company will
provide Bayer with the Company’s current, minimum offer terms with respect to a
potential Product Transfer (“Minimum Offer Terms”), [**].  A Bid from Bayer or a
Third Party which is made in good faith and meets the Minimum Offer Terms, if
applicable, in all material respects will be a “Qualifying Offer”.  If there is
any dispute with respect to whether a Bid from Bayer is a Qualifying Offer, such
dispute will be escalated in accordance with the procedures set forth in Section
8.14 of the LLC Agreement; provided, that if such dispute results in a Deadlock
Matter, it will be referred to Baseball Arbitration.

2.3Unsolicited Bids by Bayer.  If Bayer wishes to make an Unsolicited Bid, Bayer
will deliver to the Company a Bid for such Company Product which will include
the material terms of the applicable Product Transfer (a “Bayer Unsolicited Bid
Notice”).  If the Company has provided Minimum Offer Terms to Bayer with respect
to such Company Product, such Unsolicited Bid shall include a certification
letter signed by an authorized Representative of Bayer that certifies that such
Unsolicited Bid is a Qualifying Offer for such Company Product.  Following
receipt of such Bayer Unsolicited Bid Notice, the Company will promptly (and in
any event, within [**]) provide Arvinas with notice of such Bayer Unsolicited
Bid Notice.

(a)If the Bayer Unsolicited Bid Notice is delivered following the receipt of a
[**] Candidate Notice in which the Board had determined not to begin a Bidding
Process with respect to such Company Product, the Applicable Managers will have
the sole discretion to (i) negotiate the terms of such Product Transfer with
Bayer [**], (ii) accept the Unsolicited Bid, and/or (iii) begin a Bidding
Process which will provide Bayer with a Last Matching Right for such Bidding
Process so long as Bayer had not otherwise provided a Formal Withdrawal with
respect to such Product Transfer.

(b)If the Bayer Unsolicited Bid Notice is delivered with respect to a Company
Product that has not been determined to be at least a [**] Candidate based on
its Development stage, the Applicable Managers will have the sole discretion to
(i) negotiate the terms of such Product Transfer with Bayer [**], (ii) accept or
reject the Unsolicited Bid of Bayer, (iii) begin a Bidding Process (which will
provide Bayer with a Last Matching Right for such Bidding Process so long as
Bayer had not otherwise provided a Formal Withdrawal with respect to such
Product Transfer, and/or (iv) take no action with respect to such Unsolicited
Bid from Bayer.

(c)Notwithstanding anything to the contrary contained in the LLC Agreement, only
the approval of the Applicable Managers will be required for the Company to
undertake any such Product Transfer, and if Bayer is a Bidding Party, neither
Bayer’s nor the Bidding Party Managers approval, vote or consent will not be
required for any Member or Board approval required for such Product Transfer
(including the Requisite Majority and the Requisite Approval).

- 5 -



--------------------------------------------------------------------------------

 

2.4Unsolicited Bids by a Third Party.  If a Third Party makes an Unsolicited
Bid, the Company will promptly (and in any event, within [**]) provide the
Managers and the Investors with written notice of such Unsolicited Bid including
all documents, data, and information related to the Unsolicited Bid received by
the Third Party in tangible form.  As promptly as practicable thereafter, the
Board (with the Requisite Approval if required to effect such Product Transfer
under Section 8.12 of the LLC Agreement) will determine whether (a) such Bid is
a Qualifying Offer for such Company Product, or (b) to reject the Bid of such
Third Party. If such Bid is determined to be a Qualifying Offer, the Company
will provide the Managers and Investors with a ROFN Trigger Notice.

2.5Right of First Negotiation.

(a)Within [**] of a ROFN Triggering Event, the Company will provide the Managers
and Investors a notice of such ROFN Triggering Event (a “ROFN Trigger Notice”),
which will include data and information reasonably necessary for Bayer to
evaluate the advisability of, and the preparation of, a Qualifying Offer for
such Company Product (collectively, such terms, data and information for such
Company Product, the “Bid Package”).  Following the Company’s delivery of a Bid
Package to the Investors, an Investor may request in writing that the Company
provide specific, additional background information and data (although not
including raw data) to further clarify the contents of the Bid Package, which
information and data the Company will promptly make available to the Investors
to the extent that such request is commercially reasonable and to the extent and
in such form as such information and data are in the Company’s possession and
control.  The Company and the Company Subsidiaries will not have any obligation
to conduct any additional studies or undertake any further analysis of any data
or information in accordance with the preceding sentence.

(b)During the period starting on the date of delivery of the Bid Package for a
Company Product and ending [**] following such delivery date (the “ROFN
Period”), Bayer will have the exclusive right to review the Bid Package to make
a Bid for such Company Product and to submit a Qualifying Offer for such Company
Product, and the Company will not solicit Bids from a Third Party.  Without
limiting the foregoing and for the avoidance of doubt, in the event an
Unsolicited Bid from a Third Party is the ROFN Triggering Event, the Company
will not negotiate such Unsolicited Bid with such Third Party or solicit
additional Bids from other Third Parties during the ROFN Period. To exercise
such right for a Company Product during the ROFN Period, Bayer will be required
to provide to the Company (prior to the expiration of the ROFN Period for such
Company Product) a Bid for such Company Product which will include the material
terms of the applicable Product Transfer (a “Bayer Solicited Bid Notice”).  The
timing of the ROFN Period for a Company Product may be delayed until a mutually
agreed, subsequent time period with the written consent of all Parties prior to
the start of such ROFN Period.

(i)If Bayer delivers a Bayer Solicited Bid Notice for such Company Product to
the Company during the applicable ROFN Period for such Company Product, Bayer
will be considered a Bidding Party.  The Company will promptly deliver such
Bayer Solicited Bid Notice to Arvinas. Notwithstanding anything to the contrary
contained in the LLC Agreement, only the approval of the Applicable Managers
will be required for the Company to undertake any Product Transfer for such
Company Product, and the Bidding Party’s and the Bidding Party Manager’s
approval, vote or consent will not be required for any Member or Board approval
required for such Product Transfer (including the Requisite Majority and the
Requisite Approval). Subject to compliance with the remainder of this Section
2.5(b)(i), the Applicable Managers will determine in good faith whether Bayer’s
Bid in such Bayer Solicited Bid Notice is a Qualifying Offer for such Company
Product.

- 6 -



--------------------------------------------------------------------------------

 

(A)If such Bid is a Qualifying Offer, then the Applicable Managers may, in their
discretion, (1) negotiate the terms of such Product Transfer with Bayer, (2)
accept or reject such Bid, (3) begin a Bidding Process as provided for in
Section 2.6 (which will provide Bayer with a Last Matching Right for such
Bidding Process so long as Bayer had not provided a Formal Withdrawal with
respect to such Product Transfer), and/or (4) in the event the ROFN Triggering
Event is an Unsolicited Bid from a Third Party which is a Qualifying Offer,
accept such Third Party Unsolicited Bid (which will provide Bayer with a Last
Matching Right for such Third Party Unsolicited Bid so long as Bayer had not
provided a Formal Withdrawal with respect to such Product Transfer).  If the
Applicable Managers determine to accept Bayer’s Bid or negotiate the terms of
such Product Transfer with Bayer, and the Applicable Managers are unable to
agree to the terms of such Product Transfer within [**] following the Company’s
receipt of such Bayer Solicited Bid Notice, then the Company may, at the
instruction of the Applicable Managers, seek an independent valuation of such
Company Product from a Valuation Firm (a “Third Party Valuation”) to determine
the fair market value of such Company Product (assuming the Minimum Offer Terms
for such Product Transfer, as adjusted by the terms in such Qualifying Offer
that the Applicable Managers have accepted in principle) (the “FMV”) and the
fair market value of such Qualifying Offer (“QOFMV”).  The Valuation Firm will
prepare and deliver to the Company a written report which provides the FMV and
QOFMV for such Company Product, with reasonable supporting detail (the “FMV
Report”), within [**] of its engagement by the Company for such Third Party
Valuation. The FMV Report will be delivered to the Investors and the Applicable
Managers within [**] of the Company’s receipt thereof. If the FMV is determined
to be higher than the QOFMV for such Company Product, Bayer will have a right to
provide a revised Bid, which will be binding upon Bayer, to the Company (the
“Revised FMV Bid”) that includes terms that provide for [**] (the “Required FMV
Terms”).  Such right to provide a revised Bid is required to be exercised by
Bayer by submitting a Revised FMV Bid to the Company within [**] of delivery of
the FMV Report to Bayer (the “FMV Bid Period”). If there is any dispute with
respect to whether such Revised FMV Bid satisfies such Required FMV Terms, such
dispute will be referred to Baseball Arbitration.  If the ROFN Triggering Event
is an Unsolicited Bid from a Third Party and the Applicable Managers determine
to accept such Unsolicited Bid from such Third Party, the Company will provide
Bayer a Superior Bid Notice and Bayer may exercise its Last Matching Right with
respect to such Product Transfer, and, if properly exercised, Bayer’s revised
Bid, which will be binding upon Bayer, will thereafter be the Superior Bid (the
“LM Superior Bid”).  If there is any dispute with respect to whether Bayer’s
revised bid is the Superior Bid, such dispute will be referred to Baseball
Arbitration.  The Superior Bid will be (1) such Qualifying Offer if the Company
does not seek a Third Party Valuation or the QOFMV is determined to be higher
than the FMV, (2) the Revised FMV Bid if it satisfies the Required FMV Terms,
(3) any Bid agreed to by Bayer and approved by the Applicable Managers, or (4)
the LM Superior Bid.  There will be no Superior Bid if, as applicable: (1) Bayer
does not provide a Revised FMV Bid during the FMV Bid Period or the Revised FMV
Bid does not satisfy the Required FMV Terms, and thereafter the Company may take
any action with respect to such Company Product free and clear of any Product
Rights; provided, however, that Bayer will maintain its Last Matching Rights for
such Company Product; or (2) Bayer does not properly exercise any applicable
Last Matching Rights in the [**] period or Bayer’s revised Bid is not the
Superior Bid and thereafter the Company may take any action with respect to such
Company Product free and clear of any Product Rights; [**].

- 7 -



--------------------------------------------------------------------------------

 

(B)If such Bid is not a Qualifying Offer, then the Applicable Managers may, in
their sole discretion, take any of the following actions with respect to such
Company Product: (1) accept or reject such Bid; (2) negotiate the terms of such
Product Transfer with Bayer; (3) begin a Bidding Process as provided for in
Section 2.6 (which will provide Bayer with a Last Matching Right for such
Bidding Process so long as Bayer had not provided a Formal Withdrawal with
respect to such Product Transfer and such Bid was made by Bayer in good faith);
or (4) have the Company continue to further Research, Develop and Commercialize
the applicable Company Product free and clear of any Product Rights; [**].

(ii)If Bayer does not deliver a Bayer Solicited Bid Notice for such Company
Product to the Company during the ROFN Period or Bayer otherwise provides
written notice to the Company that it does not intend to make a Bid for such
Company Product, the Company may take any action with respect to such Company
Product free and clear of any Product Rights; [**].

2.6Bidding Process.  

(a)If a Bidding Process for a Company Product is to be initiated by the Company
as provided for in Section 2.1(a)(ii), Section 2.3(a)(iii), Section 2.3(b)(iii),
Section 2.5(b)(i)(A) and Section 2.5(b)(ii)(B), the Applicable Managers will
identify the appropriate Third Parties from whom to solicit Bids, and may engage
an investment banker to assist with identifying bidders and the Bidding Process
generally, in each case with the goal of including as many bidders that are
reasonably capable of providing Qualifying Offers in the Bidding Process as
reasonably practicable. The Company will take such commercially reasonable
efforts to ensure that the Bidding Process is robust and that identified Third
Party bidders participate in such Bidding Process.  The Applicable Managers will
determine in their reasonable discretion the timing and process for the
solicitation of Bids for the Company Product from Third Parties (and Bayer, as
applicable), [**].  A copy of each Qualifying Offer received from any bidder
will be promptly delivered to the Applicable Managers upon receipt by the
Company.  Upon receipt of all Qualifying Offers or on the expiration of the
applicable submission time for the Bidding Process (the “Submission Date”), the
Applicable Managers will evaluate the Qualifying Offers and determine which is
the Superior Bid and the Winning Bid, if any.

(b)If no Qualifying Offers are submitted to the Company and outstanding as of
the Submission Date with respect to such Company Product, the Applicable
Managers will terminate the Bidding Process and the Board will determine
appropriate next steps with respect to such Company Product (unless otherwise
agreed by the Board with the Requisite Approval).

(c)If more than one Qualifying Offer is submitted to the Company and outstanding
as of the Submission Date with respect to such Company Product (and one such
Qualifying Offer is submitted by Bayer or one of its Affiliates), if Bayer’s
Qualifying Offer is not determined to be the Superior Bid and (i) Bayer has a
Last Matching Right with respect to such Product Transfer, then the Company will
provide Bayer the Superior Bid Notice and Bayer may exercise its Last Matching
Right as provided for herein with respect to such Product Transfer, and, if
properly exercised, Bayer’s revised Bid will thereafter be the LM Superior Bid,
or (ii) otherwise (including if Bayer does not properly exercise any applicable
Last Matching Right in the [**] period), Bayer will have no further rights to
make a revised Bid; [**].  

- 8 -



--------------------------------------------------------------------------------

 

(d)If the only Qualifying Offer submitted to the Company and outstanding with
respect to such Company Product is from Bayer or one of its Affiliates as of (i)
the Submission Date, or (ii) [**] following the submission of a Bayer
Unsolicited Bid Notice or a Bayer Solicited Bid Notice, as applicable (if a
Bidding Process was initiated pursuant to Section 2.1(a)(ii), Section
2.3(a)(iii) or Section 2.5(b)(i)(A) for a Company Product that is at least a
Field Candidate based on its Development stage), then the Company may, at the
instruction of the Applicable Managers, seek a Third Party Valuation to
determine the FMV and the QOFMV.  The Valuation Firm will prepare and deliver to
the Company a FMV Report within [**] of its engagement by the Company for such
Third Party Valuation. The FMV Report will be delivered to the Investors and the
Applicable Managers within [**] of the Company’s receipt thereof.  If the FMV is
determined to be higher than the QOFMV for such Company Product, Bayer will have
a right to provide a Revised FMV Bid that includes the Required FMV Terms.  Such
right to provide a revised Bid is required to be exercised by Bayer submitting a
Revised FMV Bid to the Company within the FMV Bid Period.  If there is any
dispute with respect to whether such Revised FMV Bid satisfies such Required FMV
Terms, such dispute will be referred to Baseball Arbitration.  The Superior Bid
will be (i) such Qualifying Offer if the Company does not seek a Third Party
Valuation or the QOFMV is determined to be higher than the FMV, or (ii) the
Revised FMV Bid if it satisfies the Required FMV Terms.  Notwithstanding the
foregoing, there will be no Superior Bid if Bayer does not provide a Revised FMV
Bid during the FMV Bid Period or the Revised FMV Bid does not satisfy the
Required FMV Terms, in which case the Applicable Managers will terminate the
Bidding Process and the Board will determine appropriate next steps with respect
to such Company Product, [**]; provided, however, that Bayer will maintain its
Last Matching Rights for such Company Product.

(e)If at least one Qualifying Offer is submitted to the Company and outstanding
as of the Submission Date with respect to such Company Product (and no such
Qualifying Offer is submitted by Bayer or one or one of its Affiliates), then
the Superior Bid will be determined by the Board (including the Requisite
Approval), and the Company will provide Bayer the Superior Bid Notice (which
will provide Bayer with a Last Matching Right for such Bidding Process so long
as Bayer had not provided a Formal Withdrawal with respect to such Product
Transfer) and (i) Bayer may exercise its Last Matching Right with respect to
such Product Transfer, and, if properly exercised, Bayer’s revised Bid will
thereafter be the LM Superior Bid or (ii) otherwise (including if Bayer does not
properly exercise any Last Matching Right in the [**] period), Bayer will have
no further rights to make a Bid; [**].

(f)The Company may accept the Superior Bid in a Bidding Process as the Winning
Bid, but acceptance will not be required; provided, however, that the Company
must accept an LM Superior Bid submitted by Bayer or one of its Affiliates or a
Superior Bid submitted by Bayer or one of its Affiliates pursuant to Section
2.6(d).  Any acceptance of a Superior Bid hereunder will not be a breach of
fiduciary duties so long as such Superior Bid is a Qualifying Offer (and in no
event if the Winning Bid is from Bayer or one of its Affiliates) and no
rejection of a Superior Bid hereunder will be a breach of fiduciary duties if
such Superior Bid is not a Qualifying Offer.

(g)Following the acceptance of a Superior Bid (or the LM Superior Bid) as the
Winning Bid, the Company will provide written notice of such Winning Bid to the
Investors within [**] of acceptance.

- 9 -



--------------------------------------------------------------------------------

 

2.7Winning Bid.  The Company will close the Product Transfer (the “Product
Closing”) with Bayer or the Third Party providing the Winning Bid (the “Winning
Bidder”) as soon as practicable (a) following the determination of the Winning
Bid or (b) following the satisfaction of the Antitrust Condition (if applicable
to such Product Transfer) and any other approvals of any Governmental Authority
applicable to such Product Transfer. The Winning Bidder and the Company will
enter into a Product Transfer Agreement substantially on the terms as set forth
in the Winning Bid, [**].  At the Product Closing, each Investor not a party to
such transaction will use reasonable best efforts to assist the Company in
completing such Product Transfer, including to require its designated Managers
to approve such Product Transfer and any related transactions (if such approval
is required).  In connection with any such Product Transfer, the Company and
each Investor, as applicable, will comply with the covenants set forth in
Exhibit B. If the Antitrust Condition is not satisfied, the Board will determine
in its discretion the process for effecting an alternative transaction with
respect to the applicable Product Transfer.

2.8Effect of Product Transfer. If a Winning Bidder successfully effects a
Product Closing, such Winning Bidder will, from and after the date of
consummation of such Product Transfer, have the exclusive right to Research,
Develop, Manufacture, use and/or Commercialize, as applicable, the applicable
Company Product in its Licensed Field (with respect to such Company Product, an
“Exclusive Field”), subject to and in accordance with the terms and conditions
of the corresponding Product Transfer Agreement.  [**].

2.9Quorum; Approvals.  Notwithstanding anything to the contrary set forth in the
LLC Agreement and as except as expressly provided for herein, (a) a majority of
the Applicable Managers will constitute a quorum for the transaction of business
of the Board as provided for herein and (b) the Board (and Applicable Managers)
will act by vote (or written consent) of at least a majority of the Applicable
Managers then in office on any matter under consideration by the Board (or
Applicable Managers) as provided for herein.

Article III
TERM; TERMINATION

3.1Agreement Term; Termination. This Agreement is effective as of the Effective
Date and will terminate at the earliest to occur of (a) the end of the Term, (b)
the Initial Public Offering, (c) a Change of Control, and (d) only with respect
to Bayer’s Last Matching Rights, Bayer and/or its Affiliates ceasing to hold at
least 30% of the fully-diluted equity securities in the Company (or a successor
thereto).

3.2Consequences of Expiration or Termination of the Agreement.

(a)If this Agreement terminates in accordance with Section 3.1, the Parties will
no longer have any rights hereunder, including the Product Rights and the Last
Matching Rights, and the rights hereunder shall not apply to any Transfer
contemplated by Article VI of the Commitment Agreement.

(b)The following provisions of this Agreement will survive any termination of
this Agreement: Section 3.2, Article IV and Article V.

Article IV
CONFIDENTIALITY

4.1Confidentiality. All information provided to an Investor under this Agreement
will be governed by the confidentiality provisions specified in Section 11.01 of
the LLC Agreement, and such terms are hereby incorporated by reference.  For the
avoidance of doubt, the terms, status and existence of any Bid or the Bidding
Process will be considered Confidential Information of the Company.

- 10 -



--------------------------------------------------------------------------------

 

Article V
GENERAL PROVISIONS

5.1Notices.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder will be in writing and will be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
following addresses (or at such other address for a Party as will be specified
in a notice given in accordance with this Section 5.1):

 

If to the Company:

 

c/o Arvinas, Inc.

 

 

5 Science Park

 

 

395 Winchester Avenue

 

 

New Haven, CT 06511

 

 

Attention: Legal Department

 

 

 

with a copy to:

 

Goodwin Procter LLP

 

 

100 Northern Avenue

 

 

Boston, MA  02210

 

 

Attention:  Robert Puopolo; Jason Breen

 

 

Email: rpuopolo@goodwinlaw.com;

 

 

jbreen@goodwinlaw.com

 

 

 

If to Bayer:

 

Bayer CropScience LP

 

 

c/o Bayer AG

 

 

Law, Patents & Compliance / M&A

 

 

Kaiser-Wilhelm-Allee, Building 20

 

 

51373 Leverkusen

 

 

Attention:  Dr. Christian Bank

 

 

Email:  christian.bank@bayer.com

 

 

 

with a copy to:

 

Orrick, Herrington & Sutcliffe LLP

 

 

1000 Marsh Rd

 

 

Menlo Park, CA 94025

 

 

Attention: Matthew Gemello

 

 

Email: mgemello@orrick.com

 

 

 

If to Arvinas:

 

c/o Arvinas, Inc.

 

 

5 Science Park

 

 

395 Winchester Avenue

 

 

New Haven, CT 06511

 

 

Attention: Legal Department

 

 

 

with a copy to:

 

Goodwin Procter LLP

 

 

100 Northern Avenue

- 11 -



--------------------------------------------------------------------------------

 

 

 

Boston, MA  02210

 

 

Attention:  Robert Puopolo; Jason Breen

 

 

Email: rpuopolo@goodwinlaw.com; jbreen@goodwinlaw.com

 

5.2Successors and Assigns.  Other than an assignment of this Agreement in
connection with a Permitted COC Transfer (for which non written consent will be
required), neither this Agreement nor any of the rights, interests or
obligations hereunder will be assigned by a Party without the prior written
consent of (a) in the case of an Investor, the other Investor and the Company,
or (b) in the case of the Company, both Investors; provided, however, that an
Investor may assign this Agreement to any of its Affiliate upon providing prior
written notice to the Company and the other Investor (provided, that such
Investor remains primarily liable for all obligations of such Affiliate
following such assignment).  Subject to the prior sentence, this Agreement will
be binding upon and will inure to the benefit of the Parties and their
respective heirs, executors, administrators, successors and assigns.

5.3Severability.  If any term or provision of this Agreement is held to be
invalid, illegal or unenforceable under Applicable Law in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the Parties will negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated hereby be consummated as originally contemplated
to the greatest extent possible.

5.4Fees and Expenses.  Except as otherwise expressly provided for herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with the preparation and
execution of this Agreement, or any amendment or waiver hereof, and the
transactions contemplated hereby will be paid by the Party incurring such costs
and expenses.

5.5Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.  All issues
and questions concerning the application, construction, validity, interpretation
and enforcement of this Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of laws
of any jurisdiction other than those of the State of Delaware.  Except as
expressly set forth herein, the Parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby, whether in contract, tort or otherwise, will be brought in the United
States District Court for the District of Delaware or in the Court of Chancery
of the State of Delaware (or, if such court lacks subject matter jurisdiction,
in the Superior Court of the State of Delaware), so long as one of such courts
will have subject-matter jurisdiction over such suit, action or proceeding, and
that any case of action arising out of this Agreement will be deemed to have
arisen from a transaction of business in the State of Delaware.  Each of the
Parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient form.  Service of process, summons, notice or other document by
registered mail to the address set forth in Section 5.1 will be effective
service of process for any suit, action or other proceeding brought in any such
court. Each Party hereby acknowledges and agrees that any controversy which may
arise under this Agreement is likely to involve complicated and difficult issues
and, therefore, each such Party irrevocably and unconditionally waives any right
it may have to a trial by jury in respect of any legal action arising out of or
relating to this Agreement or the transactions contemplated hereby.

- 12 -



--------------------------------------------------------------------------------

 

5.6Amendment.  No provision of this Agreement may be amended or modified, or
compliance otherwise waived, except by a writing executed by the Parties.

5.7Extension; Waiver.  The failure of any Party to insist upon strict
performance of a covenant hereunder or of any obligation hereunder, irrespective
of the length of time for which such failure continues, will not be a waiver of
such Party’s right to demand strict compliance herewith in the future. No
consent or waiver, express or implied, to or of any breach or default in the
performance of any obligation hereunder, will constitute a consent or waiver to
or of any other breach or default in the performance of the same or any other
obligation hereunder.  Any agreement on the party of a Party to any extension or
waiver will be valid only if set forth in a written instrument signed on behalf
of the Party against which such waiver or extension is to be enforced.  Waiver
of any term or condition of this Agreement by a Party will not be construed as a
waiver of any subsequent breach or waiver of the same term or condition by such
Party, or a waiver of any other term or condition of this Agreement by such
Party.

5.8No Agreement Until Executed.  Irrespective of negotiations among the Parties
or the exchanging of drafts of this Agreement, this Agreement will not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding among the Parties unless and until this Agreement is executed and
delivered by the Parties.

5.9Equitable Remedies.  Each Party acknowledges that a breach or threatened
breach by such Party of any of its obligations under this Agreement would give
rise to irreparable harm to the other Parties, for which monetary damages would
not be an adequate remedy, and hereby agrees that in the event of a breach or a
threatened breach by such Party of any such obligations, each of the other
Parties will, in addition to any and all other rights and remedies that may be
available to them in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).

5.10Remedies Cumulative.  The rights and remedies under this Agreement are
cumulative and are in addition to and not in substitution for any other rights
and remedies available at law or in equity or otherwise.

5.11Entire Agreement.

(a)This Agreement, together with all related Exhibits, constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and therein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

(b)In the event of an inconsistency or conflict between the provisions of this
Agreement and any provision of another Transaction Document or LLC Agreement
with respect to the subject matter of such Transaction Document or LLC
Agreement, the Applicable Managers will attempt to resolve such conflict in its
sole discretion.

- 13 -



--------------------------------------------------------------------------------

 

5.12Interpretation.  For purposes of this Agreement:  (a) the words “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole;
and (d) the words “will” and “shall” are to be interpreted as having the same
meaning.  The definitions given for any defined terms in this Agreement will
apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun will include the
corresponding masculine, feminine and neuter forms.  Unless the context
otherwise requires, references herein:  (x) to Articles, Sections and Exhibits
mean the Articles and Sections of, and Exhibits attached to, this Agreement; (y)
to an agreement, instrument or other document means such agreement, instrument
or other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder.  This Agreement will be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted.  The Exhibits referred to herein will be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein.  The word “dollar” or symbol “$” refer to the
lawful currency of the United States of America. The headings in this Agreement
are inserted for convenience or reference only and are in no way intended to
describe, interpret, define, or limit the scope, extent or intent of this
Agreement or any provision of this Agreement in accordance herewith.

5.13Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of Electronic Transmission will be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

5.14Dispute Resolution. Without limitation of the choice of law and jurisdiction
of Section 5.5, except as expressly provided for herein (including disputes to
be resolved using Baseball Arbitration), the Parties hereby agree that
controversies or claims arising out of or relating to this Agreement, or the
interpretation, performance, breach, termination or validity thereof, will be
escalated in accordance with the escalation procedure set forth in Section 8.14
of the LLC Agreement (mutatis mutandis); provided, however, if such dispute is
not resolved within the [**] period set forth therein, then such dispute will
resolved in accordance with Section 5.5.

5.15Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Party hereby agrees to execute and deliver such
additional documents, instruments, conveyances and assurances and to take such
further actions as may be required to carry out the provisions hereof and give
effect to the transactions contemplated hereby.

5.16No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Parties (and their respective heirs, executors, administrators, successors and
assigns) and nothing herein, express or implied, is intended to or will confer
upon any other Person, including any creditor of the Company, any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

- 14 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Option Agreement as of the
date first set forth above.

 

COMPANY:

 

PROTAG LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sean Cassidy

 

 

Name:

 

Sean Cassidy

 

 

Title:

 

Authorized Signatory

 

 

 

[SIGNATURE PAGE TO OPTION AGREEMENT]



--------------------------------------------------------------------------------

 

 

ARVINAS:

 

ARVINAS OPERATIONS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sean Cassidy

 

 

Name:

 

Sean Cassidy

 

 

Title:

 

CFO & Treasurer

 

 

 

[SIGNATURE PAGE TO OPTION AGREEMENT]



--------------------------------------------------------------------------------

 

 

BAYER:

 

BAYER CROPSCIENCE LP

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brian Branca

 

 

Name:

 

Brian Branca

 

 

Title:

 

Treasurer

 

 

 

[SIGNATURE PAGE TO OPTION AGREEMENT]



--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO OPTION AGREEMENT]

